         CASE 0:18-cv-03025-JNE-ECW Doc. 195 Filed 03/31/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 ROCCO CIOFOLETTI, et al., on behalf
 of themselves and all others similarly
 situated,                                          Case No.: 0:18-cv-03025-JNE-ECW

                        Plaintiffs,

 -vs-

 SECURIAN FINANCIAL GROUP, INC.,
 et al.,

                        Defendants.

               PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

        Plaintiffs, by and through counsel, hereby move this Court for an order certifying

this action as a class action pursuant to Rule 23(a) and (b)(3); appointing all Plaintiffs’

attorneys as Class Counsel; and appointing Plaintiffs as Class Representatives.

        This Motion is based on the pleadings, files, records, and testimony herein,

including Plaintiffs’ Memorandum of Law and the Declaration of Lee Squitieri filed in

support of this Motion.
     CASE 0:18-cv-03025-JNE-ECW Doc. 195 Filed 03/31/21 Page 2 of 2




Dated: March 31, 2021            s/Daniel J. Nordin
                                 Daniel E. Gustafson (#202241)
                                 Karla M. Gluek (#238399)
                                 Amanda M. Williams (#341691)
                                 Daniel J. Nordin (#392393)
                                 GUSTAFSON GLUEK PLLC
                                 Canadian Pacific Plaza
                                 120 South Sixth Street, Suite 2600
                                 Minneapolis, MN 55402
                                 Tel: (612) 333-8844
                                 dgustafson@gustafsongluek.com
                                 kgluek@gustafsongluek.com
                                 awilliams@gustafsongluek.com
                                 dnordin@gustafsongluek.com

                                 Attorneys for Ciofoletti and Stospal
                                 Plaintiffs

                                 Lee Squitieri (pro hac vice)
                                 SQUITIERI & FEARON, LLP
                                 32 East 57th Street
                                 12th Floor
                                 New York, New York 10022
                                 Tel: (212) 421-6492
                                 lee@sfclasslaw.com

                                 Attorneys for Ciofoletti Plaintiffs

                                 Kenneth A. Wexler (pro hac vice)
                                 Kara A. Elgersma (pro hac vice)
                                 WEXLER WALLACE LLP
                                 55 W. Monroe Street
                                 Suite 3300
                                 Chicago, Illinois 60603
                                 Tel: (312) 346-2222
                                 kaw@wexlerwallace.com
                                 kae@wexlerwallace.com

                                 Attorneys for Stospal Plaintiff




                                   2
